Citation Nr: 1818771	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  13-36 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to include as due to exposure to contaminated water at Camp Lejeune.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include as due to exposure to contaminated water at Camp Lejeune.

3.  Entitlement to a temporary total disability rating based on hospitalization.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Kenneth Enright, Attorney



WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

R. Asante, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from June 1978 to June 1982. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2013 and May 2014 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

In January 2018, the Veteran and his daughter testified at a Board hearing before the undersigned Veterans Law Judge.

The Board has recharacterized and broadened his psychiatric claim as reflected on the title page to include consideration of all psychiatric disorders reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

The Veteran relates his skin problems to conceded exposure to contaminated water in Camp Lejeune, North Carolina, and/or various chemicals exposures in service as a combat engineer.  See May 2013 Claim and January 2018 Board Hearing Transcript at 3.  As the Veteran has current diagnoses of dermatitis and sclerotic palms of the bilateral hands, competently and credibly reports that he experienced symptoms such as hardening of the skin on his hands and feet in service, and indicates these symptoms are related to conceded contaminated water and/or chemicals exposures during service, a VA examination and medical nexus opinion are warranted and should be obtained on remand.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  

As to the Veteran's psychiatric disorders, the Veteran attributes these disorders to physical and mental torment in service.  See June 2013 and August 2013 Veteran Statements.  Specifically, he asserts he became stressed in service and developed alcohol and substance abuse problems as a coping mechanism to deal with his mental health.  See Board Hearing Transcript at 11.  

The Veteran was afforded a VA examination in July 2013.  The VA examiner diagnosed the Veteran with alcohol dependence, alcohol-induced mood disorder, cannabis dependence, and tobacco use disorder.  In rendering his opinion, the VA examiner focused solely on the neurobehavioral effects as secondary to contaminated water in Camp Lejeune and opined that in the absence of recognized neurobehavioral symptoms it is less likely than not that the Veteran's current mental health disorder is related to exposure to contaminated water in Camp Lejeune.  However, the examiner failed to address other diagnosed psychiatric disorders of record.  Thus, an addendum opinion is warranted on remand.  

Additionally, because the Veteran's temporary total disability rating and TDIU claims are inextricably intertwined with the service connection claims remaining on appeal, appellate consideration of these issues is deferred pending resolution of the service connection claims on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); see also Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).  Any outstanding treatment records should also be secured.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records.

2.  With any necessary assistance from the Veteran, obtain any outstanding relevant private treatment records.

3.  Then schedule the Veteran for a VA examination to determine the nature and etiology of any current skin disability.  The claims file, including a copy of this remand, must be provided to the examiner in conjunction with the requested opinion.  All indicated tests and studies should be conducted, and all findings reported in detail.

For each skin disability diagnosed, to include dermatitis and sclerotic palms of the bilateral hands, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that such disability had its onset in service or is otherwise related service, to include conceded exposure to contaminated water in Camp Lejeune and/or exposure to other various chemicals in conjunction with his duties as a combat engineer.   Please consider the reports of the Veteran as to hardening of the skin on his hands and feet in service, as well as continuous skin problems since separation from service.  The examiner is advised that the fact that a given disability is not one that VA has conceded is related to contaminated water exposure in Camp Lejeune cannot be used as the sole basis for a negative opinion.  A complete rationale must be provided.  If unable to provide a medical opinion, provide a statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.
4.  Then obtain an addendum opinion from the July 2013 VA examiner (or another qualified examiner, if unavailable).  The claims folder should be made available and reviewed by the examiner.  No additional examination of the Veteran is necessary, unless the examiner determines otherwise.

The examiner should address the following:

(a) Please opine as to whether it is at least as likely as not (a 50 percent or greater probability) that diagnosed anorexia and depressive disorder (see April 2012 Coliseum Psychiatric Center private treatment records),  (1) had their onset in service or are otherwise related to service, to include as a result of conceded exposure to contaminated water in Camp Lejeune and/or his reports of experiencing stress therein; or (2) are (a) proximately due to or (b) aggravated (worsened) by any skin disorder that has been service-connected.  In addressing question (a)(1), the examiner is advised that the fact that a given disability is not one that VA has conceded is related to contaminated water exposure cannot be used as the sole basis for a negative opinion.

(b) If anorexia or depressive disorder is service-connected as a result of the inquiries in question (a), please also opine as to whether it is at least likely as not (50 percent or greater probability) that the Veteran's alcohol use, tobacco use, and cannabis use disorders are (1) proximately due to or (2) aggravated (worsened) by the service-connected psychiatric disorder.

A separation opinion for each diagnosed psychiatric disorder noted above and a comprehensive rationale must be furnished for all opinions expressed.  If the examiner is unable to provide a medical opinion, then he or she should provide a statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  

4.  Then, after taking any additional development deemed necessary, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


